Citation Nr: 0716384	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from October 1951 to 
February 1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied the service 
connection for schizophrenia, undifferentiated type, and 
major depressive disorder.  

The Board remanded the case in February 2004 for additional 
development.  Since all requested development has been 
accomplished, the case is once again before the Board for 
review. 

The April 2000 rating decision also denied service connection 
for bilateral hearing loss.  However, because the RO has 
since granted this claim, it is no longer in appellate status 
and will not be addressed by the Board at this time.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDING OF FACT

The veteran does not have a psychiatric disorder, other than 
PTSD, as a result of service. 


CONCLUSION OF LAW

A psychiatric disorder, other than PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the veteran claims that he has a psychiatric 
disorder as a result of service.  The Board notes that the 
RO, in a June 2006 rating decision, granted service 
connection for PTSD.  Therefore, the issue on appeal is 
entitlement to service connection for a psychiatric disorder, 
other than PTSD.  

The veteran's service medical records make no reference to a 
psychiatric disorder.  Although a July 1953 examination 
report notes the veteran's complaints of occasional insomnia, 
a clinical evaluation was normal.  A discharge examination 
performed in February 1954 was also negative for psychiatric 
problems.  Thus, the service medical records provide evidence 
against the veteran's claim.  

The record shows that the veteran was diagnosed with various 
psychiatric disorders after service, which were later 
identified as PTSD.  A VA examination report dated in August 
1987 notes the veteran's complaints of hearing voices, 
insomnia, crying, increased anger, headaches, and the need to 
hurt someone, which reportedly began after hitting his head 
on a rock while under enemy fire.  Following a mental status 
examination, the diagnosis was major depression with 
psychotic features.  

The veteran first sought VA outpatient treatment in June 1997 
for complaints of restlessness, sleeplessness, and poor 
impulse control.  The diagnosis was schizophrenia, chronic, 
undifferentiated type.  A November 1999 VA outpatient 
treatment report also lists a diagnosis of atypical 
depression.  

However, an April 2000 VA outpatient treatment records 
includes a medical opinion that the veteran's symptoms 
involving depression, anxiety, nightmares, and persistent 
thoughts of war since returning from Korea and Vietnam fit 
the criteria for PTSD.  No other psychiatric diagnosis was 
provided.  The clinician therefore indicated that the veteran 
should be given the opportunity to submit a claim for PTSD.  

The veteran was afforded a VA psychiatric examination in 
November 2001.  Following a review of the claims file, the 
examiner concluded that the veteran did meet some of the 
criteria for PTSD in that he was in combat and had 
recollections of his experiences, but that he did not meet 
the criteria for PTSD.  Instead, the examiner diagnosed the 
veteran with major depression with mood incongruent psychotic 
features.  

In reaching this opinion, the examiner addressed the April 
2000 VA outpatient treatment record, wherein a clinician 
indicated that the veteran met the criteria for PTSD, and 
noted that the veteran had given and inaccurate account of 
his combat and medical history.  For instance, the examiner 
pointed out that the veteran inaccurately reported a history 
of combat in Vietnam as well as psychiatric symptoms since 
his discharge from service.  The examiner explained that the 
veteran was not in combat in Vietnam and did not receive 
psychiatric treatment until 1986.  The examiner concluded 
that there is "no evidence whatsoever that his period of 
military service had anything to do with the condition that 
he later developed and which was diagnosed as Major 
Depression with Psychotic Features."  

However, two VA psychiatrists disagreed with that diagnosis 
and instead diagnosed the veteran with PTSD.  In April 2006 
and October 2006, two different VA psychiatrists reviewed of 
the claims file and a conducted mental status examinations 
before attributing all of the veteran's psychiatric symptoms 
to PTSD.  The April 2006 report lists a diagnosis of PTSD 
with psychotic features. 

Based on the foregoing, the Board finds that the veteran does 
not have a psychiatric disorder other than PTSD.  The Board 
notes that the veteran was initially diagnosed with various 
psychiatric disorders other than PTSD, including major 
depression with psychotic features; chronic schizophrenia, 
undifferentiated type; atypical depression; and major 
depression with mood incongruent psychotic features.  
It appears, though, that some of these diagnoses were 
provided instead of PTSD based on the lack of an in-service 
stressor.  However, since the veteran was awarded the Combat 
Infantryman Badge, the veteran's lay testimony regarding his 
claimed stressors must be accepted as conclusive evidence of 
their actual occurrence.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  

The Board places greater probative value on the April 2006 
and October 2006 VA examination reports in which two 
different VA psychiatrists attributed all of the veteran's 
psychiatric symptoms solely to a diagnosis of PTSD.  In this 
regard, both opinions were based on a review of the claims 
file, findings from mental status examinations, and are 
consistent with the record which shows that the veteran 
participated in combat while serving in Korea.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

In short, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has a 
psychiatric disorder other than PTSD.  In the absence of a 
current disability, other than PTSD, the veteran's claim must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

Even assuming for discussion purposes that the veteran has a 
psychiatric disorder other than PTSD, there is still no 
evidence of a nexus or relationship to service.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board 
emphasizes that a psychiatric disorder was first diagnosed in 
1987, approximately 33 years after his separation from active 
duty.  This 33-year period between the veteran's separation 
from active duty and the onset of psychiatric symptoms 
provides highly probative evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability)

Moreover, the November 2001 VA examination report includes a 
medical opinion that there is "no evidence whatsoever that 
[the veteran's] period of military service had anything to do 
with the condition that he later developed and which was 
diagnosed as Major Depression with Psychotic Features."  See 
Wray, 7 Vet. App. at 493 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD.  Unfortunately, the veteran's own lay statements are 
insufficient to prove his claim and are outweighed by the 
medical records, which provides evidence (overall) against 
this claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Hence, the appeal is denied.



The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO and the 
Appeals Management Center (AMC) (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO obtained all relevant medical records 
identified by the veteran and his representative.  VA also 
complied with the Board's February 2004 remand instructions 
by requesting all outstanding treatment records and Social 
Security Administration (SSA) records.  See Stegall v. West, 
11 Vet. App. 268 (1998).  In addition, the veteran was 
afforded several VA examinations to determine the nature of 
his psychiatric disorder.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA or the Court.

ORDER

Service connection for a psychiatric disorder, other than 
post-traumatic stress disorder, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


